Exhibit 10.3
Amendment To Employment Agreement of Laurie Allen
This AMENDMENT TO EMPLOYMENT AGREEMENT (the “Amendment”) is made as of
September 11, 2008 between ARIAD Pharmaceuticals, Inc., a Delaware corporation
(the “Company”), and Laurie A. Allen, Esq., (the “Employee”).
     The Company and the Employee have entered into an employment agreement
dated as of March 4, 2002, as subsequently amended, (the “Employment
Agreement”), and the parties hereto desire to further amend certain provisions
of the Agreement.
     The Board of Directors of the Company pursuant to resolutions adopted on
Septemeber 11, 2008, has authorized this Amendment to the Employment Agreement
and has authorized Laurie Allen, in her capacity as the Authorized Officer of
the Company, to execute this Amendment.
     NOW, THEREFORE, in consideration of the premises set forth herein and for
other good and valuable consideration, the receipt of which is hereby
acknowledged, the parties hereto agree to further amend the Employment Agreement
as follows:
1. Section 4, paragraph (b) of the Employment Agreement is stricken in its
entirety and replaced with the following:
(b) In the event that the Employee becomes disabled during her employment
hereunder through any illness, injury, accident or condition of either a
physical or psychological nature and, as a result, is unable to perform
substantially all of her duties and responsibilities hereunder, notwithstanding
the provision of any reasonable accommodation, for one hundred and eighty (180)
days during any period of three hundred and sixty-five (365) consecutive
calendar days. If any question shall arise as to whether during any period the
Employee is disabled through any illness, injury, accident or condition of
either a physical or psychological nature so as to be unable to perform
substantially all of her duties and responsibilities hereunder, the Employee
may, and at the request of the Company shall, submit to a medical examination by
a physician selected by the Company to whom the Employee or her duly appointed
guardian, if any, has no reasonable objection to determine whether the Employee
is so disabled and such determination shall for the purposes of this Agreement
be conclusive of the issue. If such question shall arise and the Employee shall
fail to submit to such medical examination, the Company’s determination of the
issue shall be binding on the Employee.
2. Section 4, paragraph (c) of the Employment Agreement is stricken in its
entirety and replaced with the following:
(c) The Employee acts, or fails to act, in a manner that provides Cause for
termination. For purposes of this Agreement, the term “Cause” means that the
(i) the willful neglect by the Employee of her duties hereunder, provided such
neglect remains uncured for a period of 30 days after written notice describing
the same is given to the Employee, (ii) the conviction of the Employee of any
felony involving moral turpitude or (iii) any act of

1



--------------------------------------------------------------------------------



 



fraud or embezzlement involving the Company or any of its Affiliates. All
determinations of Cause hereunder shall require confirmation by a two-thirds
vote of the Board.
3. Section 8.5 of the Employment Agreement is stricken in its entirety and
replaced with the following:
The Employee may disclose any Confidential Information that is required to be
disclosed by law, government regulation, subpoena, court order or other legal
process. If disclosure is required pursuant to this Section 8.5, the Employee
shall give the Company reasonable advance notice so that the Company may seek a
protective order or take other action reasonable in light of the circumstances.
4. Section 10 of the Employment Agreement, titled “Non-Competition and
Non-Solicitiation”, is stricken in its entirety and replaced with the legend
“Intentionally Deleted”.
     IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.

     
EMPLOYEE
  ARIAD PHARMACEUTICALS, INC.
 
   
/s/ Laurie A. Allen
  /s/ Laurie A. Allen
 
   
Laurie A. Allen, Esq.
  Laurie A. Allen, Esq.
Sr. Vice President and Chief Legal Officer

2